Citation Nr: 1100219	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO. 07-26 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim 
of service connection for a back disorder has been submitted.

2. Whether new and material evidence sufficient to reopen a claim 
of service connection for headaches has been submitted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1984 to November 
1984, from October 2001 to August 2002, from September 13, 2003, 
to September 26, 2003, and from October 2003 to November 2003.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

A review of the file reveals a number of outstanding medical 
records have not been obtained. Regulations provide that efforts 
must be made to secure all private medical records and VA records 
that may exist related to the Veteran's claim. 38 C.F.R. § 
3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not received, at 
least one follow-up request." As for federal records, 38 
U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to 
get federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."

The Veteran has advised VA on multiple occasions that he receives 
regular treatment from the AHEC Family Practice Clinic in 
Jonesboro, Arkansas. The only record from this facility which is 
associated with the claims file is a February 2005 prescription 
for work restrictions. It does not appear that any attempt has 
been made to obtain current and complete records from this 
facility. On remand, such an attempt must be made.

It appears the Veteran also receives treatment from the Memphis 
VA Medical Center (VAMC). The records associated with the claims 
file appear incomplete and the most recent records are dated 
2006. On remand, current and complete VA records must be 
obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and 
complete AHEC Family Practice Clinic 
treatment records. Evidence of attempts to 
obtain these records should be associated 
with the claims file. Do not associate 
duplicate records with the claims file.

2. Obtain the Veteran's current and 
complete VA treatment records, including 
records from the Memphis VAMC. Evidence of 
attempts to obtain these records should be 
associated with the claims file. Do not 
associate duplicate records with the 
claims file.

3. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

